Case 3:20-mj-01190-JRK Document 7 Filed 05/12/20 Page 1 of 1 PageID 26



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

UNITED STATES OF AMERICA
                                                      ORDER OF TEMPORARY DETENTION
vs.                                                    PENDING HEARING PURSUANT TO
                                                             BAIL REFORM ACT
TRAVIS RYAN PRITCHARD
                                                          Case No. 3:20-mj-1190-JRK



        Upon the oral motion of the Government to continue the detention hearing, the

motion is GRANTED and it is ORDERED that a detention hearing is set for May 15, 2020,

at 11:00 a.m., before James R. Klindt, United States Magistrate Judge, in Courtroom

No. 5D, Fifth Floor, 300 North Hogan Street, Jacksonville, Florida. The Government’s

case agent (or other law enforcement officer with knowledge of the underlying facts of the

case and the investigation) must be present at the hearing.1 Pending this hearing the

Defendant shall be held in custody by the United States Marshals and produced for the

hearing.



Date: May 12, 2020




Copies to:
Assistant U.S. Attorney (Karase)
Bryan E. Demaggio, Esquire
U.S. Marshals Service
U.S. Pretrial Services



        1
                If the Government is advised prior to the detention hearing that Defendant intends to waive
the hearing or move to continue the hearing, this requirement is lifted.
